                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                  *
STATE CONSTRUCTION CORP.,                         *
       Plaintiff,                                 *

v.                                                *       Case No.: PWG-18-00464

SLONE ASSOCIATES, INC. et aI.,
                                                  *
       Defendants.
                                                  *

*      *        *      *      *       *       *       *      *        *      *        *      *     *
                                  MEMORANDUM OPINION

       State Construction Corp. ("State Construction") has brought this federal lawsuit seeking

compensation    for labor, materials, and services it provided in the course of a protracted

construction project on a military facility in Maryland.     It accuses Defendants, including the

project's prime contractor, of scheming to deny it the protections accorded under the Miller Act, a

law that shields certain classes of subcontractors and suppliers on federally funded construction

sites from the risk they will not be paid for their work.        Defendants argue this Court lacks

jurisdiction over the suit and that, even if jurisdiction does exist, the Amended Complaint fails to

state a claim upon which relief may be granted.

        I agree with Defendants that, under the express terms of State Construction's subcontract,

the company is a "third-tier" subcontractor without standing to bring suit under the Miller Act. I

find, though, that the Amended Complaint adequately pleads a claim that the prime contractor

breached an implied-in-fact contract to pay State Construction for costs associated with delays on

the project and that this claim supplies a basis for federal jurisdiction.       I also conchide that



                                                  1
Defendants are not entitled to a dismissal of State Construction's Miller Act bond claim, nor of its

claims for breach of the implied-in-fact contract and unjust enrichment.    I also am permitting the

fraud claim against the prime contractor to proceed but am ordering State Construction to further

amend its complaint to indicate precisely where the alleged misrepresentations       were made and

whether they were oral or in writing. The fraud claim against the putative first-tier subcontractor

will, however, be dismissed.

                                   FACTUAL BACKGROUND

       This case involves five companies, all of which were involved, to varying extents, in a

federally funded construction project at Fort Meade, a military installation in Anne Arundel

County, Maryland.'    The differing roles each of these companies played in the project is critical to

the resolution of the matter before me, and so, for the reader's sake, I will pause a moment to

introduce them.

        I start with the defendants.   Slone Associates, Inc. ("Slone") was the prime contractor on

the project. Am. CompI. ~ 11, ECF No. 29. U.S. Specialty Insurance Co. ("U.S. Specialty") was

the surety that provided the payment bond required under the Miller Act to protect the

subcontractor and a limited class of construction companies and labor and material suppliers

involved in the project. Id. ~ 12; see 40 U.S.c.    S 3131(b)(2)   (requiring the prime contractor on

certain federal construction projects to furnish a payment bond "for the protection of all persons

supplying labor and material in carrying out the work provided for in the contract"). C&S Aircraft



I All facts are taken from the Amended Complaint (ECF No. 29) and are assumed to be true for
purposes of ruling on the motion to dismiss. See Parker v. Reema Consulting Servs., Inc., 915
F.3d 297,300 (4th Cir. 2019). State Construction should take note that I am disregarding the many
allegations it failed to include in its Amended Complaint but chose, in any event, to weave into its
response in opposition to Defendants' Consolidated Motion to Dismiss, with all its voluminous
attachments. To be clear, "a plaintiff may not amend [its] complaint through argument in briefing."
Kelly v. United States, No. 7:10-CV-I72-FL, 2014 WL 4098943, at *6 (E.D.N.C. Aug. 18,2014).

                                                   2
Service, Inc. ("C&S Aircraft"), based in Georgia, was the putative subcontractor (though, as will

soon be made clear, the Amended Complaint alleges its only true function was to shield Slone and

U.S. Specialty from Miller Act claims like the ones asserted here). See id. ~ 3. Two Rivers Site

Development ("Two Rivers") was the putative second-tier subcontractor (or sub-subcontractor).

ld. ~ 23. And, at the end of this chain, there is the Plaintiff, State Construction, which at one time

identified itself as a third-tier subcontractor but here seeks to reclassify itself as either a second-

tier subcontractor or, under an alternative legal theory, a subcontractor. See id. ~ 25.

        The Federal Highway        Administration,       an agency within the U.S. Department        of

Transportation, awarded the prime contract to Slone on May 9, 2013, for a price of just under $8.1

million. ld. ~ 11. The agreement called for Slone to design and build an "access control point" at

the entrance to Fort Meade. ld. .~~10-11. Slone furnished the required Miller Act payment bond

on May 13,2013, with U.S. Specialty serving as surety. See id. ~ 15.

        Slone soon entered into a subcontract with C&S Aircraft, under which the latter company

would "perform erosion control, clearing/site demolition, earthwork, surveying and layout, and

maintenance of traffic work."     ld. ~ 16. The contract price was $992,473.29.         See id. In its

Amended Complaint, State Construction asserts it is "unaware of what line of business C&S

engages in, although the name suggests 'aircraft services.'"       Id. ~ 3. The sole shareholders, it

states, "are Charles Adon Clark and his wife, and according to the internet, it has one employee

and had $5,000 annual income before entering into the purported Subcontract Agreement with

Slone" on July 15, 2015.       ld. Under these circumstances,       it is hardly surprising that State

Construction views the bona fides of the Sloane-C&S "subcontract" with considerable skepticism.

        C&S Aircraft and Two Rivers entered into a sub-subcontract agreement one week later, on

July 21,2015.    ld. ~ 23. This agreement delegated to Two Rivers the entirety ofC&S Aircraft's



                                                     3
performance   obligations   under the July 15, 2015 subcontract,       further strengthening    State

Construction's suspicions. See id.

       As the summer progressed, Slone and Two Rivers forged ahead with negotiations on an

agreement with State Construction (the plaintiff in this case) for "storm drainage, water and

sanitary sewer utility work." Id. ~ 18. C&S Aircraft did not participate in the negotiations.     Id.

The talks culminated on September 24, 2015, when State Construction and Two Rivers entered

into a written agreement.   Id. ~ 24. The deal, worth $670,000, called for State Construction to

install the underground water, storm, and sewer utilities for the project.2 See id.; State-Two Rivers

Agreement 12, ECF No. 34-7.

       The September 24, 2015 contract was later supplemented by a "Joint Check Agreement,"

which authorized Slone to pay C&S Aircraft, Two Rivers, and State Construction "by check made

jointly" to those three companies.3   State-Two Rivers Agreement 17; see Am. CompI. ~ 25. This

agreement, signed by representatives of all four parties (including C&S Aircraft), listed Slone as

the project's "general contractor," C&S Aircraft as the "first tier subcontractor," Two Rivers as

the "second tier subcontractor," and State Construction as the "third tier subcontractor."     State-

Two Rivers Agreement 17; see Am. Compl. ~ 25.

        State Construction's responsibilities under the September 24,2015 contract fell outside of

the scope of work that Slone had outlined in its July 2015 subcontract with C&S Aircraft. That




2 A December 2015 change order expanded the scope of work to include "miscellaneous curb and
gutter work," increasing the agreement's value to $692,440.76. Am. Compl. ~ 24.
3 State Construction did not attach as exhibits any of the various contracts in this case along with
its Amended Complaint. Nevertheless, I refer the written agreements here, without having to treat
Defendants' motion as a motion for summary judgment, because they are integral to the Amended
Complaint, State Construction explicitly relied on them, and their authenticity is unchallenged.
See Phillips v. Le! Int'l, Inc., 190 F.3d 609, 618 (4th Cir. 1999); Tinsley v. One West Bank, FSB,
4 F.Supp. 3d 805, 819 (S.D.W.V. 2014).
                                                  4
changed, though, on November 2,2015, when Slone issued a change order awarding C&S Aircraft

an additional $728,079.25 "to perform the underground storm drainage, water, and sanitary sewer

work for the Project, the same scope of underground utility work to be performed by State

[Construction]'''    Am. Compi. ~ 17. That same month, C&S Aircraft issued an "identical" change

order adding these duties to Two Rivers's scope of work. Id. ~ 18.

        A similar sequence of events soon followed, when another change order expanded State

Construction's      scope of work to include "some miscellaneous curb and gutter work." Id. ~ 24.

The change order, dated December 2, 2015, entitled State Construction to $22,000 for this work.

Id. One month later, Slone issued a change order inserting this same curb and gutter work, among

other "miscellaneous paving work," into its subcontract with C&S Aircraft for the added sum of

$33,808.34.    Id. ~ 19.

        As the work proceeded, State Construction personnel never saw anyone from C&S Aircraft

on the jobsite. See id. ~ 21. No one from C&S Aircraft ever attended any project meetings. Id.

And daily reports prepared by Slone or Two Rivers made no mention of C&S Aircraft workers.

Id. The company's "only known activity," according to the Amended Complaint, "was to sign

checks written by Slone [in return] for a nominal fee." Id.

         State Construction began to experience delays on site as early as the fall and winter of

2015. See id. ~ 28. Though the company had expected to complete its work by April 2016, poor

coordination and other failures it attributes to Slone and Two Rivers left it unable to complete

more than 20 percent of its work by that time. See id. ~ 30. To ensure that State Construction

would "keep its major equipment and manpower on site," Slone Vice President William Slone and

two State Construction executives "entered into an agreement ... on or about April 1, 2016, for

Slone to be directly responsible for the additional costs stemming from the delays and impacts in



                                                   5
performing and completing the remaining eighty percent of the underground utility work." Jd.

~ 32. The Amended Complaint characterizes this agreement as an "implied-in-fact agreement,"

saying it was "based upon conversations and conduct." Jd. ~~ 32-33.

       With this agreement in place, Slone "resumed" making interim progress payments for State

Construction's work during the spring and summer of20l6.       Jd. ~ 33. State Construction kept its

excavation equipment and personnel on site, but the progress payments ceased. See id. At some

point (the Amended Complaint is unclear on when), State Construction President Joaquim Mendez

reached out to Slone VP William Slone to seek overdue payments.        See id. ~ 39. William Slone

told him to seek payment from Two Rivers. See id. Subsequent communication with Two Rivers

revealed that Slone had withheld progress payments from that company as well. See id.

       State Construction ceased working on the site on May 24, 2017. Jd. ~ 38. The company

ended up taking in $354,954.94 for its work but estimates that because of the "substantial cost

overruns" it incurred, it is entitled to an additional $550,000 under the implied-in-fact agreement

with Slone. Jd. ~~ 35,37.

       Under the Miller Act, a company with a "direct contractual              relationship   with a

subcontractor but no contractual relationship, express or implied, with the contractor furnishing

the payment bond" must, before bringing suit on the payment bond, give "written notice to the

contractor within 90 days from the date on which the [company] performed the last of the labor"

for which the claim is made. 40 U.S.C.    S 3l33(b   )(2). State Construction did not send any such

written notice to Slone. However, on August 22, 2017, its project manager, Ernest J. Clemens,

sent a letter to Two Rivers President Stephen Allen in which he asserted that State Construction

had "incurred significant increased costs" because of the project's various delays. August 22,2017

Letter, ECF No. 34-24; see Am. Compl. ~~ 40-41. The letter concluded:



                                                 6
              It is imperative that. you give notice ... pursuant to the Miller Act
              to the Prime Contractor Slone Associates Inc .... and its Miller Act
              Surety, U.S. Specialty Insurance Company, for these unpaid costs
              of State Construction Corp. for the utility work as well as any costs
              incurred by your firm that remains unpaid in order to maintain the
              protection of the Miller Act bond, by August 22, 2017 close of
              business.

August 22, 2017 Letter, ECF No. 34-24; see Am. Compi. , 40. Two Rivers forwarded the letter

to Slone that same day. See Am. Compi."        41,43.

       The government terminated Slone's prime contract on November 24, 2017, for default.

See id. , 13. One week later, Two Rivers sent State Construction an email, to which was attached

a letter from Slone. See id. , 44. The letter, which featured Two Rivers's letterhead, asserted that

State Construction could not bring a Miller Act claim against Slone because State Construction

was a mere third-tier subcontractor. See id.

       State Construction brought this lawsuit on February 14,2018, naming Slone, C&S Aircraft,

Two Rivers, and U.S. Specialty as defendants. See Compi., ECF NO.1. Its Amended Complaint,

filed on June 19,2018, asserted five claims in all: (1) breach of contract against Two Rivers (Count

I); (2) breach of implied-in-fact contract against Slone (Count II); (3) quantum meruit against

Slone and Two Rivers (Count III); (4) Miller Act bond claim against U.S. Specialty (Count IV);

and (5) fraud against Slone, C&S Aircraft, and Two Rivers (Count V).

        Two Rivers filed an answer to the Amended Complaint and is not presently seeking

dismissal of any of the claims against it (Counts I, III, and V). ECF No. 31. However, the other

three defendants (to whom I will refer, collectively, as "Defendants," for the sake of simplicity)

have filed a Consolidated Motion to Dismiss the Amended Complaint. Mot. to Dismiss, ECF No.

32. The motion first seeks a dismissal under Rule 12(b)(1) of the Federal Rules of Civil Procedure,

arguing that this Court lacks subject matter jurisdiction over the Amended Complaint. See id. at



                                                   7
6-12. It next seeks to dismiss Counts II through V under Rule 12(b)( 6) for failure to state a claim

upon which relief may be granted. See id. at 13-28.

       The parties have fully briefed their arguments.        See ECF Nos. 32-37.        No hearing is

necessary. See Loc. R. 105.6.

                                    STANDARD OF REVIEW

        Defendants seek a dismissal under either Rule 12(b)(1) or 12(b)(6) of the Federal Rules of

Civil Procedure.   A 12(b)(1) motion challenges the district court's subject matter jurisdiction,

asserting, in effect, that the plaintifflacks any "right to be in the district court at all." Holloway v.

Pagan River Dockside Seafood, Inc., 669 F.3d 448, 452 (4th Cir. 2012). The burden of establishing

the court's subject matter jurisdiction rests' with the plaintiff. Evans v. B.F. Perkins Co., 166 F.3d

642,647 (4th Cir. 1999).

        The Fourth Circuit has recognized that a defendant may challenge the district court's

subject matter jurisdiction in either of two ways. See Kerns v. United States, 585 F.3d 187, 192

(4th Cir. 2009).   He may, for one, mount a facial challenge, in which he "contend(s] 'that a

complaint simply fails to allege facts upon which subject matter jurisdiction can be based.'"         Id.

(quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). In that situation, the court takes

the complaint's allegations as true and denies the motion "if the complaint alleges sufficient facts

to invoke subject matter jurisdiction."     Id.   Alternatively, the defendant may mount a factual

challenge, asserting that the complaint's jurisdictional allegations are not true. See id. In that case,

the court "'may go beyond the allegations ofthe complaint and in an evidentiary hearing determine

if there are facts to support the jurisdictional allegations,' without converting the motion to a

summary judgment proceeding."        ld. (quoting Adams, 697 F.2d at 1219).




                                                    8
       Here, the Consolidated Motion to Dismiss asks me to "assume that the factual allegations

in the complaint are true" for purposes of ruling on the jurisdictional issues under Rule 12(b)(1).

Mot. to Dismiss 4. It further explains that the Court must "grant a motion to dismiss for lack of

subject matter jurisdiction where the plaintiff/ails to plead/acts that meet 'the plausibility standard

of Rule 12(b)(6) and Iqbal/Twombly.'"       Id. (emphasis added).     I infer from this language that

Defendants' invocation of Rule 12(b)( 1) presents a facial challenge, and so in ruling on their

motion I will assume all allegations in the Amended Complaint are true.

        A 12(b)(6) motion, in contrast with a motion to dismiss for lack of jurisdiction, "tests the

sufficiency" of the plaintiffs complaint.    Vance v. CHF Int'l, 914 F. Supp. 2d 669,677 (D. Md.

2012). Under Rule 8(a)(2), the complaint must contain "a short and plain statement of the claim

showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). Beyond that, the Supreme

Court has held that claims for relief must be "plausible," specifying that "[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice."

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Id. at 678.

                                            DISCUSSION

        The Consolidated Motion to Dismiss begins by questioning this Court's power to hear this

case. This is a threshold question, and I will start my analysis there. Because, in the end, I conclude

that State Construction has pleaded sufficient facts to survive a Rule 12(b)(1) motion, I will

proceed to review Defendants' arguments for a dismissal under Rule 12(b)(6).




                                                   9
                                                   A.

       "Federal courts are courts of limited jurisdiction. They possess only that power authorized

by the Constitution and statute." Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); see Hagans v. Lavine, 415 U.S. 528,538 (1974). Here, State Construction has sought to

invoke this Court's jurisdiction under 28 U.S.C.    S 1331 and the   Miller Act, 40 U.S.C.   S 3133(b).
The latter statute authorizes suits by two classes of claimants: "( 1) those materialmen, laborers and

subcontractors who deal directly with the prime contractor and (2) those materialmen, laborers and

sub-contractors   who, lacking [an] express or implied contractual relationship with the prime

contractor, have [a] direct contractual relationship with a subcontractor and who give the statutory

notice of their claims to the prime contractor."    CI[fford F. MacEvoy Co. v. United States ex reI.

Calvin Tomkins Co., 322 U.S. 102, 107-08 (1944); see 40 U.S.c.           S 3133(b)(1)-(2).    As I will

discuss in more detail below, the statute does not allow would-be claimants with "more remote

relationships" to recover on the payment bond. CI[fford F. MacEvoy, 332 U.S. at 108.

        State Construction does not deny that its status as a "third-tier subcontractor" (as the

company was expressly labeled in the Joint Check Agreement) would ordinarily preclude it from

bringing claims under the Miller Act. It nevertheless asks this Court to disregard that label for

either of two reasons. First, it urges the Court to treat the company as a second-tier subcontractor

and allow its recovery under    S 3133(b )(2)   on the ground that the putative subcontract between

Slone and C&S Aircraft was a "sham" - that is, a ploy to shield Slone from Miller Act claims like

the ones asserted here. Alternatively, State Construction asserts the Court may treat it as a first-

tier subcontractor on the theory that it formed an implied-in-fact contract with Slone in April 2016.

        Defendants challenge both of these contentions.      They further argue that, should I accept

State Construction's   contention that it ought to be treated as a second-tier contractor, it would



                                                   10
nevertheless be statutorily barred from bringing a Miller Act claim because it failed to provide

Slone with adequate notice under 9 3133(b )(2).

                                                    1.

       The first and most contentious question the parties have raised at this stage of the

proceedings is whether it is possible to elevate State Construction to the ranks of a second-tier

contractor, which would qualify the company to bring suit under 9 3133(b)(2).4

       The Joint Check Agreement explicitly identifies State Construction            as a "third tier

subcontractor."    See Am. CompI. ~ 25; State-Two Rivers Agreement 17. Were I to credit this

designation, there would be no question that the company would have no right to recover under

Slone's Miller Act payment bond. See.J W Bateson Co. v. United States ex reI. Bd. of Trustees

of Nat 'I Automatic Sprinkler Indus. Pension Fund, 434 U.S. 586, 591 (1978).

        To overcome this barrier, State Construction          would have me excise the nominal

subcontractor, C&S Aircraft, from the chain of contractual relationships involved in the Fort

Meade construction project.        Its argument, in short, is that the Slone-C&S Aircraft subcontract

served no purpose other than to attenuate Slone's connection to other companies working on the

site and, in so doing, bar at least some of those companies from recovering on the payment bond.




4 This provision states in part:

                  A person having a direct contractual relationship with a
                  subcontractor but no contractual relationship, express or implied,
                  with the contractor furnishing the payment bond may bring a civil
                  action on the payment bond on giving written notice to the
                  contractor within 90 days from the date on which the person did or
                  performed the last of the labor or furnished or supplied the last of
                  the material for which the claim is made.

40 U.S.c. 93133(b)(2).
                                                    11
          State Construction's         argument       leans heavily on two out-of-circuit               Miller Act cases, each

more than half a century old.            It first cites Glens Falls Insurance Co. v. Newton Lumber & Mfg.

Co., in which the Tenth Circuit concluded the district court did not clearly err in finding, after a

bench trial, that a putative         subcontract      was a "sham."           3 88 F .2d 66, 69-70 (lOth Cir. 1967).            In

support     of its finding,        the district     court had noted           that the prime          contractor     and putative

subcontractor     were close friends and were married to sisters; that the putative subcontractor                          (a man

named Campbell)         had recently         worked     full-time        as a dentist and did not appear to have much

construction      experience;       that. he was never seen on the construction                    site; and that the prime

contractor,    rather than Campbell,          had been the one to conduct negotiations                  and prepare the written

agreement      with the putative        sub-subcontractor.           See id. at 68-69.        The district court found that

Campbell       was "in substance"        the prime contractor's            "agent,"   rather than a subcontractor,         and the

Tenth Circuit      agreed,      stating that the trial court had "properly                 regarded     substance,     rather than

form," in assessing      each company's           place in the hierarchy         of subcontractors.         Id. at 69.

          The response        in opposition         to the Consolidated           Motion     to Dismiss       cites Continental

Casualty Co. v. United States ex reI. Conroe Creosoting Co., 308 F.2d 846 (5th Cir. 1962), for the

same principle.      There, a jury found that the general contractor's                  use of one of its own subsidiaries

as a nominal subcontractor            was a "sham."        308 F.2d at 848. On appeal, the Fifth Circuit rejected

the surety's     argument       that the district court had improperly                 permitted      the jury to "pierce"     the

subsidiary's     corporate      structure.    Id.     "So far as the record in this case is concerned,"                  the Fifth

Circuit wrote, "we have nothing more than a shadow of [the subsidiary],                            and the verdict of the jury

was not based upon the validity of the corporate                    structure of [the subsidiary],         but rather was based

upon the fact [of] whether            the corporation       was used as a sham, a subterfuge                  and a tool by [the

general contractor]."        Jd.



                                                                    12
         State Construction        argues that these cases, and a third case of more questionable           relevance,5

"establish that this Court has Miller Act jurisdiction            over Plaintiffs   Miller Act bond claim."        Opp'n

20, ECF No. 33.           But its memorandum           fails to acknowledge         (as a candid    discussion     of the

applicable     law should) that the case law has evolved since Glens Falls and Continental Casualty

were issued.      The newer cases, beginning         with the Supreme Court's         decision in.!    W Bateson Co.

V.   u.s. ex reI. Board   a/Trustees a/National Automatic Sprinkler Industry Pension Fund, 434 U.S.

586 (1978), demonstrate            a preference    for a more formalistic       approach   than the Fifth and Tenth

Circuits had previously       taken.

           The question     in.!      W Bateson was whether             a company      - technically      a second-tier

subcontractor      - might be treated as a first-tier       subcontractor       in a Miller Act suit because        of its

substantial     dealings with the prime contractor         on the jobsite.     The D.C. Circuit had answered         this

question      in the affirmative,      employing    a "functional     test" that assessed    the "substantiality      and

importance"      of the second-tier      subcontractor's   relationship      with the prime contractor.     434 U.S. at

588.    The Supreme       Court, though, rejected the functional             test and reversed,    concluding    that the

word "subcontractor,"         as it appears in the Miller Act, "must be limited in meaning                  to one who

contracts with a prime contractor."            Id. at 593-94.




5 Plaintiff cites this case, United States ex reI. M A. Bruder & Sons, Inc. v. Aetna Cas. & Sur. Co.,
480 F. Supp. 659 (D.D.C. 1979), for the proposition that a "third-tier subcontractor may recover
under [the Miller] Act where [the] second-tier subcontractor          was a mere conduit for billing
purposes."    Opp'n 20. I question this characterization.    In Bruder, the plaintiff presented itself as
a second-tier subcontractor.      See 480 F. Supp. at 661. The defendants sought to reclassify the
plaintiff as a third-tier subcontractor based on evidence that the first-tier subcontractor, Wm. S.
Alt & Son ("Alt"), had asked it to send its bills to another company, Kenneth Sales Corp. ("Sales"),
and that the plaintiff had complied with the request. See id. at 660. The district court did not credit
their argument, finding as matter oflaw that Sales "was not a subcontractor," but rather, "[a]t most,
it was a mere conduit set up by Alt for some internal billing purpose." Id. at 662.

                                                             13
       The Fourth Circuit similarly elevated form over substance in United States ex reI. Global

Building Supply, Inc. v. WNH Ltd. Partnership, 995 F.2d 515 (4th Cir. 1993). There, two suppliers

who would otherwise lack standing to bring a Miller Act claim urged the court to treat the prime

contractor (a limited partnership called "WNH") and subcontractor (a corporation) as a single

entity. 995 F.2d at 518. They argued a "functional" approach would be more appropriate than a

formal one under the circumstances because the two men who owed the latter corporation were,

not incidentally, limited partners in WNH. ld. at 517.

       The Fourth Circuit disagreed, holding that reclassifying a nominal subcontractor as a prime

contractor, as the suppliers had urged the court to do, would be "appropriate only where ordinary

principles of corporate law permit the courts to disregard corporate forms." ld. at 519. The court

rooted its holding in J W Bateson, which it framed as an "admonition ... to heed the Miller Act's

terms and avoid imposing 'wholesale liability' on payment bonds." ld. (citing J W Bateson, 434

U.S. at 594). The Fourth Circuit's opinion emphasized that the Miller Act's risk-allocation scheme

depends, to an extent, on the certainty that comes with clear, bright-line rules. ld. For this reason,

it stated, courts must enforce the Act's terms, which limit recovery "to those having direct

contractual relationships with subcontractors who in turn have direct contractual relationships

with" the prime contractor. ld.

        The Global Building Supply court acknowledged              that its "formal"   approach might

encourage general contractors to "weave elaborate webs of do-nothing subcontractors between

themselves and the ranks of legitimate subcontractors in order to deprive them of Miller Act

coverage." ld. at 520. Nevertheless, it stated, this possibility

                must be balanced against the uncertain allocation of risks that might
                result from a more open-ended inquiry and the ability of
                professional parties to provide contractually their own insurance
                against defaults. Parties contracting with others who can either


                                                  14
               produce a contract with the government or produce a contract with
               a subcontractor who can in tum produce a government contract will
               have the assurance of a Miller Act remedy. All other parties will
               have the assurance of its lack, and the incentive to order their affairs
               accordingly.

ld.

       Notably, in their efforts to convince the appellate court to adopt a "functional" approach to

Miller Act standing, the suppliers in Global Building Supply had themselves relied on Glens Falls

and Continental Casualty, as State Construction does here. 995 F.2d at 519. The Fourth Circuit,

rejecting this entreaty, characterized those cases as "aging" and noted that "each understandably

fails to address the Supreme Court's" holding in J W Bateson. ld. Other federal courts of appeals

have likewise questioned (without deciding) whether Glens Falls and Continental Casualty remain

good law. See United States ex reI. o.L.s., Inc. v. Southwind Constr. Servs., LLC, 510 F. App'x

688,691-92 (lOth Cir. 2013); United States ex reI. K & M Corp. v. A & M Gregos, Inc., 607 F.2d

44,47-48 (3d Cir. 1979).

        I take the view that State Construction's "straw man" theory is not viable in light of J W

Bateson and Global Building Supply. These cases counsel in favor of a bright-line rule, one that

would label each participant in a construction project according to its contractually stated place in

the line of contractual relationships, rather than the functional nature of its scope of work on the

jobsite . .J W Bateson is especially clear on this point, stating that the term "subcontractor," as it

appears in the Miller Act, "must be limited in meaning to one who contracts with a prime

contractor." 434 U.S. at 594; see United States ex reI. Gibson Equip. Co. v. Leon Perlin Co., 680

F.2d 340, 341 (4th Cir. 1982). State Construction's theory is incompatible with this statement of

law, as it would elevate Two Rivers to the status of "subcontractor" despite the absence of an

agreement between that company and Slone, the prime contractor.



                                                  15
        Even if! were to regard Glens Falls and Continental Casualty as good law, I would hesitate

to view these cases as applicable here. In Glens Falls, each ofthe two plaintiffs seeking to recover

under the Miller Act had been told that the company with which they were negotiating, Whiteside

Construction, was the "framing subcontractor"; the Tenth Circuit's opinion suggests that neither

plaintiff had reason to know that Whiteside did not itself have an agreement with the prime

contractor.   See 388 F.2d at 69. State Construction, by contrast, was under no illusions.      The

Amended Complaint makes clear it knew that Two Rivers's contract was not with Slone, but with

C&S Aircraft. See Am. CompI. ~~ 27, 36. Plainly, State Construction executed its agreement with

Two Rivers, and the accompanying Joint Check Agreement, without any reason to expect it would

have recovery rights under the Miller Act. This much is evidenced by the fact that,. when State

Construction ultimately did attempt to preserve the possibility of a Miller Act payment bond

recovery, it did not deliver the statutory notification         directly to Slone, as a second-tier

subcontractor would be entitled to do; rather, it pressed Two Rivers - the nominal second-tier

subcontractor - to deliver the required notice. See id. ~ 40.

        State Construction   asserts that, had it "known the truth that C&S was a 'sham'

subcontractor, under the control of Slone, then State never would have entered into the Subcontract

with Two Rivers (including the Joint Check Agreement), and instead would have insisted on

entering into a direct subcontract with Slone." Jd. ~ 27. Maybe so. But what is implicit in this

argument is that State Construction entered into an agreement in which Miller Act protection was

not a part of the bargain. This expectation was not incidental to the parties' bargaining position.

Surely, a company that knows its agreement carries certain risks may bargain for a higher contract

price as compensation for that risk. Here, in urging me to treat State Construction as a second-tier




                                                 16
subcontractor, the company is urging me to unwind its agreement with Two Rivers and give it the

benefit of a bargain it never struck.

        I decline to reform State Construction's agreement with Two Rivers, just as I decline to

disregard C&S Aircraft's     agreement with Slone.     Accordingly, I reject State Construction's

argument that it may recover under the Miller Act as a second-tier subcontractor.6

                                                 2.

        Had State Construction not amended its Complaint, my analysis would in all likelihood

have ended there. The Amended Complaint, though, asserts an alternative basis for permitting the

company to proceed on its Miller Act claim. Under this theory, State Construction would be

entitled to bring a civil action as a subcontractor under 40 U.S.C.   S 3133(b)(1)   because it entered

into a separate, implied-in-fact agreement with the prime contractor, Slone, sometime around April

1,2016. See Am. CompI. ~~ 32, 61-66.

        Preliminarily, I observe that an implied-in-fact contract is, for all intents and purposes, an

"actual contract."? Alts. Unltd., Inc. v. New Bait. City Bd. of Sch. Comm'rs, 843 A.2d 252, 295

(Md. Ct. Spec. App. 2004).      "The only difference between an implied contract and an express

contract is not the existence of the contract itself but only the modality of its proof." Id. What

distinguishes the former is simply that the agreement's existence is evidenced by the parties'

"conduct, rather than an explicit set of words." Id. at 289 (quoting Mogavero v. Silverstein, 790




6 My ruling on this issue makes it unnecessary to address Defendants' alternative argument that
even if State Construction were deemed a second-tier subcontractor, it failed to provide proper
notice of its claim under 40 U.S.C. S 3133(b)(2).
? Defendants' Consolidated Motion to Dismiss assumes that Maryland law governs this issue. See
Mot. to Dismiss 21. State Construction's response in opposition is less clear on this point, citing
cases from a range of federal district courts. See Opp'n 24-25. In the absence of any arguments
to the contrary, I assume that Maryland law is applicable.
                                                  17
A,2d 43, 52 (Md. Ct. Spec. App. 2002)); see Cty. Comm'rs of Caroline Cty. v. .J Roland Dashiell

& Sons, Inc., 747 A,2d 600, 606 & n.6 (Md. 2000).

       The Miller Act, consistent with this understanding, does not distinguish between express

agreements and those that are implied in fact. See 40 U.S.C.      S 3133(b)(2)   (outlining the legal

rights of entities "having a direct contractual relationship with a subcontractor but no contractual

relationship, express or implied, with the contractor furnishing the payment bond" (emphasis

added)); Fidelity & Deposit Co. of Md. v. Harris, 360 F.2d 402, 408 (9th Cir. 1966) ("Recovery

under the Miller Act is limited to those who have a direct contractual relationship, express or

implied, with the prime contractor or a direct contractual relationship, express or implied, with a

subcontractor of the prime contractor." (emphasis added)).

        Defendants'   Consolidated   Motion to Dismiss the Amended Complaint argues State

Construction's implied-in-fact contract claim fails under Rule 12(b)(l) for two reasons. First, it

contends, the Amended Complaint does not plead "sufficient details to explain how the implied-

in-fact contract came to be." Mot. to Dismiss 12. Second, it says, the pleading fails to assert that

either State Construction or Slone "received any consideration" under the agreement, as would be

required to establish the formation of an implied-in-fact contract. See id. These contentions speak

to the merits of State Construction's claim, which I will address in due course. Focusing on the

narrow question before me - i.e., whether the Court has subject matter jurisdiction - I conclude

that it does, and that Defendants' arguments do not undermine this conclusion.      See Holloway v.

Pagan River Dockside Seafood, Inc., 669 F.3d 448, 452 (4th Cir. 2012) ("Deficiencies in the

statement of a federal cause of action should normally be addressed by a motion under rules

challenging the sufficiency of the complaint or the evidence pleaded to support the complaint, such

 as authorized by Rules 12(b)(6), 12(c), or 56.").



                                                     18
        In bringing a Miller Act suit, State Construction has invoked this Court's "federal question"

jurisdiction under 28 U.S.C.    S   1331. In Arbaugh v. Y&H Corp., the Supreme Court clarified that

a plaintiff "properly invokes   S   1331 jurisdiction when she pleads a colorable claim 'arising under'

the Constitution or laws ofthe United States." 546 U.S. 500, 513 (2006) (citing Bell v. Hood, 327

U.S. 678, 681-85 (1946)).       The Court explained that a claim is "not colorable," and therefore

subject to dismissal under Rule l2(b)(1), "if it is 'immaterial and made solely for the purpose of

obtaining jurisdiction'   or is 'wholly insubstantial and frivolous.'"   Id. at 513 n.l 0 (quoting Bell,

327 U.S. at 682-83); cf Engage Learning, Inc. v. Salazar, 660 F.3d 1346, 1353 (Fed. Cir. 2011)

(holding that jurisdiction under the Contract Disputes Act of 1978, as under the Tucker Act,

"requires no more than a non-frivolous allegation of a contract with the government," be it express

or implied).

        Here, the Amended Complaint alleges that a series of challenges on the jobsite prevented

State Construction from completing more than 20 percent of its work within the six-month

timeframe its agreement with Two Rivers had contemplated. See Am. Compl. ~ 30. It asserts that

government officials at the weekly progress meetings attributed the delays to Slone. See id. ~ 31.

Consequently, it states, State Construction's president and manager of operations "entered into an

agreement" with Slone's vice president "on or about April 1, 2016, for Slone to be directly

responsible for the additional costs stemming from the delays and impacts in performing and

completing the remaining eighty percent of the underground utility work, in order to have State

maintain its equipment and labor force on standby." Id. ~ 32. It asserts that the agreement was

"based upon conversations and conduct" and that it prompted Slone to resume making interim

progress payments for work State Construction performed during the spring and summer of2016.

Id.



                                                     19
       I do not disagree with Defendants that some of these allegations appear thin. Among them,

the assertion that an implied-in-fact contract was inferable from "conversations          and conduct"

would seem to qualify as the kind of conclusory statement that, without more, would not propel a

complaint past the threat of dismissal under Rule 12(b)(6). See Ashcro.ft v. Iqbal, 556 U.S. 662,

678 (2009).   But, as the Fourth Circuit has noted, "the subject matter jurisdiction of a federal

court," as challenged under Rule 12(b)(1), "is not generally resolved by concluding that the

plaintiff has failed to allege an element of a federal cause of action or that the plaintiff might not

be able to prove an element of a federal cause of action." Holloway,   669 F.3d at 452. As pleaded,

State Construction's implied-in- fact contract claim is not "so wholly insubstantial and frivolous

that an invocation of federal jurisdiction should not be recognized."       Id. at 453.     I conclude,

therefore, that the allegations in the Amended Complaint are adequate to empower this Court to

assume jurisdiction over this case.8

                                                  B.

        Having completed my assessment of Defendants' jurisdictional          arguments, I will now

consider whether Counts II, III, and V in the Amended Complaint state claims upon which relief

can be granted.

                                                  1.

        I start with Count II, which seeks to hold Slone liable for breach of the above-described

implied-in-fact contract. I have already explained that the allegations pertaining to this count were

sufficiently well developed to overcome a challenge under Rule 12(b)(1). The question now is




8And, because Defendants seek to dismiss the Miller Act bond claim (Count IV) against U.S.
Specialty "for the same reasons that this Court does not have jurisdiction" over the case, Count IV
will not be dismissed.
                                                  20
whether these same allegations, taken as true, plausibly permit a reasonable             inference of

Defendants' liability. Iqbal, 556 U.S. at 678.

        Implied-in-fact contracts, as I have noted, are no less binding or enforceable than express

contracts.    See A Its. Unltd., 843 A.2d at 295. And, as is the case with express contracts, the

formation of an implied-in-fact     contract "requires mutual assent (offer and acceptance), an

agreement definite in its terms, and sufficient consideration."    CTl/DC, Inc. v. Selective Ins. Co.

of Am., 392 F.3d 114, 123 (4th Cir. 2004) (citing Peer v. First Fed. Sav. & Loan Ass'n of

Cumberland, 331 A.2d 299, 301 (Md. 1975)).

        Defendants argue the Amended Complaint fails to establish either mutual assent or

consideration.    As to the former, they say the Amended Complaint "relies entirely on the

unsupported conclusion that the parties entered into an agreement 'based upon conversations and

conduct. '"      Mot. to Dismiss 23.    This statement, they say, is "purely conclusory"        and is

unaccompanied       by "even one example of a conversation          between    [State Construction]'s

representatives and those of Slone on which the alleged implied-in-fact contract rests." Id.

        I agree that the phrase "based upon conversations and conduct" is conclusory and, as a

standalone statement, is "not entitled to the assumption of truth." Francis v. Giacomelli, 588 F.3d

186, 193 (4th Cir. 2009) (quoting Iqb'al, 556 U.S. at 679). But the phrase does not stand alone.

While the Amended Complaint could certainly benefit from more detail, it is not nearly as devoid

of factual allegations as Defendants claim.

         In Maryland, courts infer mutuality of assent to an implied-in-fact contract from the parties'

actions or conduct and from "circumstances which, according to common understanding, show a

mutual intention on the part of the parties to contract with each other." Mogavero, 790 A.2d at 53

(quoting Johnson v. Nasi, 309 P.2d 380,382-83        (Wash. 1957)). Here, the Amended Complaint



                                                   21
alleges that the implied agreement arose on April 1, 2016, as executives for State Construction and

Slone were discussing the delays State Construction claimed to be experiencing on the site. See

Am. Compl. ~ 32. The Amended Complaint places these conversations in context, explaining that

State Construction's work should have been completed that month, but that "because of the lack

of scheduling, the lack of coordination of public utility relocations, delays in grading work, and

the failure of Slone and/or Two Rivers to survey the existing grades properly in State's work areas,

State was only able to complete less than twenty percent of its Project work within the original

six-month duration time." ld. ~ 30. It further notes that this topic had been raised during the

weekly progress meetings on site, and that at one of these meetings the Government's

representatives faulted Slone for the delays. See id. ~ 31.

        The Amended Complaint identifies the specific individuals who "entered into" the implied-

in-fact agreement: State Construction's   president, Joaquim Mendez; its manager of operations,

Ernest Clemens; and Slone Vice President William Slone. ld. ~ 32. It then specifies exactly what

the agreement called for - namely, "for Slone to be directly responsible for the additional costs

stemming from the delays and impacts in performing and completing the remaining eighty percent

of the underground utility work, in order to have State maintain its equipment and labor force on

standby." ld. Finally, it alleges that the agreement had an immediate impact on the companies'

conduct. State Construction, "(b ]ased upon the implied-in-fact agreement, ... maintained its on-

site excavation equipment and personnel through the end of May 2017." ld. ~ 34. And while the

Amended Complaint does not assert that Slone paid State Construction for costs associated with

the alleged delays, it does state that, "(b]ased upon the above implied-in-fact agreement, interim

progress payments were resumed by Slone for work performed by State during the spring and

summer of2016."     ld. ~ 33.



                                                 22
       Defendants rightly note that some of the allegations woven into this section of the

Amended Complaint do not, in and of themselves, evidence the existence of an implied-in-fact

agreement. In particular, the allegation that C&S Aircraft and Two Rivers endorsed the checks by

which Slone made the interim progress payments would seem irrelevant, as this is exactly what

the Joint Check Agreement had called for them to do. See Am. CompI. ~ 33; State-Two Rivers

Agreement 17-18. But State Construction is not alleging that the implied-in-fact agreement took

the place of preexisting agreements.     Its claim, rather, is that Slone agreed to incur additional

obligations to prevent State Construction from withdrawing its personnel and equipment from the

work site. To that end, the Amended Complaint alleges that specific named executives were

engaged in a dialogue about the ongoing delays on the project; that an ostensibly neutral third party

(the Government) had effectively blamed Slone for those delays; that Slone had reason to fear

State Construction    might pull its equipment and workers off the site; that, following the

discussions, State Construction chose not to withdraw from the site; and that Slone promptly

resumed making payments.        At this stage of the proceedings, where I must take the Amended

Complaint's factual allegations as true and view them in the light most favorable to the plaintiff,

see Nemet Chevrolet, Ltd. v. ConsumerajJairs.com, Inc., 591 F.3d 250,253 (4th Cir. 2009), that is

enough.

          1 likewise reject Defendants' argument that the implied-in-fact agreement, as alleged, was

unsupported by consideration.

          "Under Maryland law, an enforceable contract must be supported by consideration.         A

promise becomes consideration for another promise if it creates a binding obligation. A promise

to perform a pre-existing legal obligation does not constitute consideration."    Hoppe v. Coli. Of




                                                  23
Notre Dame of Md., 835 F. Supp. 2d 26, 34-35 (D. Md. 2011) (citations omitted); see Russ v.

Barnes, 329 A.2d 767, 770 (MD. Ct. Spec. App. 1974).

       Defendants    contend that the alleged implied-in-fact      agreement   "appears to merely

duplicate State's existing obligations to Two Rivers." Mot. to Dismiss 25. But, again, at this stage

of the proceedings I must take the Amended Complaint at face value. There, in its description of

State Construction's subcontract with Two Rivers, it states only that this agreement required State

Construction "to install the underground utility (water, storm, and sewer) for the Project," and that

this work was to be "substantially complete in approximately a six (6) month duration or by the

end of March 2016."     Am. CompI. ~ 24. The implied-in-fact agreement, as alleged, demanded

something different - namely, for State Construction to "keep its major equipment and manpower

on site" beyond the previously contemplated six-month timeframe. ld. ~ 32. While Defendants

may yet seek to establish, on summary judgment, that the preexisting subcontract already obligated

State Construction to do just this, that is a matter for another time. For now, I am obligated to

conclude that the allegation of new consideration - and, by extension, Count II of the Amended

Complaint - is sufficiently well pleaded so as to withstand Defendants' Rule 12(b)(6) motion.

                                                  2.

        Defendants next challenge Count III, which seeks recovery from Slone and Two Rivers on

the basis of quantum merit. Maryland courts recognize two forms of quantum meruit claims: one

based on an implied-in-fact contract, and one based on a quasi-contract, also known as an implied-

in-law contract. See Mohiuddin v. Doctors Billing & Mgmt. Sols., Inc., 9 A.3d 859, 864 (Md. Ct.

Spec. App. 2010).     State Construction's response in opposition to the Consolidated Motion to




                                                  24
Dismiss clarifies that the claim asserted in Count III is of the second variety and should be

construed asa claim for unjust emichment.9 See Opp'n 33-34.

       In Maryland, an unjust emichment claim requires a plaintiff to establish that: (1) the

defendant conferred a benefit upon the plaintiff; (2) the defendant appreciated or knew of the

benefit; and (3) the defendant accepted or retained the benefit "under such circumstances as to

make it inequitable for the defendant to retain the benefit without the payment of its value."

Mohiuddin, 9 A.3d at 865. State Construction's claim is premised on its assertion that Slone and

Two Rivers were unjustly emiched in the amount of $550,000, "which is the reasonable value of

labor, materials, services and equipment provided for the performance of the utility work on the

Project." Am. CompI..~ 69.

       Defendants'   Consolidated    Motion to Dismiss emphasizes the need for the alleged

emichment to have been unjust. Mot. to Dismiss 27. State Construction, it argues, "has not alleged

that it would be inequitable for Slone to retain the 'value of the labor, materials, services and

equipment' received from State's 'performance of the utility work on the Project. '" ld. (quoting

Am. CompI. ~~ 67-69). In particular, it says, "while State makes several references to its cost

overruns and an unpaid amount of$550,000, it does not assert that it is unfair for State, rather than

Slone, to incur those costs." ld.

       "The third element of an unjust emichment claim, whether it is inequitable or unjust for

the beneficiary to retain the benefit without the payment of its value, is 'a fact-specific balancing




9 As a general matter, Maryland courts do not recognize quasi-contract claims such as quantum
meruit or unjust emichment "when an express contract defining the rights and remedies of the
parties exists." United States ex reI. Tusco, Inc. v. Clark Constr. Grp., LLC, 235 F. Supp. 3d 745,
755 (D. Md. 2016) (quoting.J Roland Dashiell, 747 A.2d at 610). Parties, though, "may plead
alternative theories ofliability, indeed as many theories as the facts will fit." ld. (quoting Swedish
Civil Aviation Admin. v. Project Mgmt. Enters., Inc., 190 F. Supp. 2d 785,792 (D. Md. 2002)).

                                                 25
of the equities.'"   Royal Inv. Grp., LLC v. Wang, 961 A.2d 665,685 (Md. Ct. Spec. App. 2008)

(quoting Hill v. Cross Country Settlements, LLC, 936 A.2d 343 (Md. 2007)). While it would be

difficult to distill this concept to an administrable rule, it is at least clear that a theory of unjust

enrichment will not lie where the plaintiff, in conferring the benefit, was acting as a "mere

volunteer" or "officious payor."      Hill, 936 A.2d at 355. The Maryland Court of Appeals has

explained that a plaintiff

                  is not officious when he or she acts under a legal compulsion or duty,
                  acts under a legally cognizable moral duty, acts to protect his or her
                  own property interests, acts at the request of the defendant, or acts
                  pursuant to a reasonable or justifiable mistake as to any of the
                  aforementioned categories.

Id. at 357.

        A case cited by Defendants, Royal Investment Group, LLC v. Wang, 961 A.2d 665 (Md.

Ct. Spec. App. 2008), illustrates the principle. There, negotiations for the purchase of real property

broke down before closing, but the prospective buyer nevertheless proceeded to enter the property

without permission, demolish the house that sat on it, and build a new home. See 961 A.2d at 672.

The prospective buyer sought restitution from the property owner under the doctrine of unjust

enrichment, but the trial court - after a bench trial - denied the claim.        See id. In a decision

affirming the denial, the Court of Special Appeals agreed that the equities "weighed heavily" in

the property owner's favor because the prospective buyer "acted with a shocking disregard of [the

owner's]      property rights, including demolishing     [the owner's]   house without a permit and

constructing a house after receiving [multiple] letters from [the owner's] attorney that explicitly

warned [the prospective buyer] that he had no right to enter onto the Property." Id. at 685.

         The case before me bears no resemblance to Royal Investment.            Certainly, no one has

asserted that State Construction was not authorized to work on the Fort Meade construction site.



                                                    26
Nor is there any indication that Slone or any other defendant sought to stop State Construction

from continuing to work there.      Rather, State Construction has alleged that it performed its

obligations as authorized, and as expected, by both Slone and Two Rivers, and that it was not

properly paid for its work. That Defendants profess not to see the unfairness of the situation in

which State Construction found itself is not determinative.     Under Maryland law, no more than

what State Construction pleaded is required to state a claim for relief.

       Defendants' discussion of Bowers v. Bank of America, N.A., 905 F. Supp. 2d 697 (D. Md.

2012), does not persuade me otherwise. See Mot. to Dismiss 27. The pleading defect in Bowers

was not the plaintiffs failure to allege that the benefit he conferred on the defendant was unjust-

it was his failure to allege there was any benefit at all. The sole basis for the plaintiff s II-count

complaint was an allegation that Bank of America had failed to process his application to

participate in a recently launched federal program to help homeowners modify their mortgage

terms and avoid foreclosure. See 905 F. Supp. 2d at 700. But, as the district court noted, the only

benefit he allegedly conferred on the bank was the value of the mortgage payments he was

continuing to make under a separate agreement, entirely apart from the application to participate

in the federal program. See id. at 703.

        Here, State Construction has alleged that its authorized work on the construction site

conferred a benefit on Slone and Two Rivers. Its quantum meruit claim seeks to recover the value

of that benefit. Defendants, I find, are not entitled to dismiss this claim under Rule l2(b)(6).




                                                  27
                                                    3.

       Defendants' final argument challenges Count V, which purports to state a claim for fraua

against Slone and C&S Aircraft.   10   Those companies played decidedly different roles in the alleged

fraud, so I will analyze the claims against them separately.

                                                    a.

       I start with the prime contractor, Slone. In Count V, State Construction alleges that Slone

(along wit.h Two Rivers) "misrepresented         that C&S Aircraft Services, Inc. was a first tier

subcontractor to perform the grading and site excavation work on behalf of the prime contractor

Slone Associates, Inc.," and that Two Rivers "was C&S's sub-subcontractor to perform certain

excavation work and grading work for the Project, including the installation of the underground

utility work." Am. Compl. ~ 79. The Amended Complaint asserts that Defendants "made these

statements to entice State to serve as a subcontractor on this Project with the false belief that it did

not have any Miller Act rights against U.S. Specialty's Payment Bond and for State to rely solely

on the Joint Check Agreement for payment." Id. ~ 82.

        As fraud claims go, this one is, admittedly, a shade out of the norm. More typically, a party

alleging what effectively amounts to fraud in the inducement seeks relief from contractual terms

that turned out to be less advantageous than the party was led to believe they would be at the time

of execution.   Here, though, as Defendants are quick to note, State Construction entered into its

subcontract with Two Rivers without any expectation that it would have the benefit of Miller Act

coverage. In other words, State Construction did not get the benefit of the deal it entered into, and




10 The Amended Complaint also asserts this claim against Two Rivers, but as I have already noted,
that company did not join Defendants' Consolidated Motion to Dismiss.

                                                     28
it now seeks to recover in fraud on the basis of an assertion that it would have rejected the deal

entirely, or might have sought a better one, had it not been misled.

       This is not to say, though, that Count V cannot survive a Rule 12(b)(6) motion.               The

question, at this stage, is whether State Construction has pleaded sufficient facts to state a claim

for relief that is "plausible on its face," Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007),

bearing in mind the heightened pleading standard that applies to claims of "fraud" under the

Federal Rules of Civil Procedure, see Fed. R. Civ. P. 9(b). To answer this question, I look to the

elements of fraud under Maryland law. As a general matter, these are:

                     (l) the defendant made a false representation to the plaintiff, (2) the
                     falsity of the representation was either known to the defendant or the
                     representation was made with reckless indifference to its truth, (3)
                     the misrepresentation was made for the purpose of defrauding the
                     plaintiff, (4) the plaintiff relied on the misrepresentation and had the
                     right to rely on it, and (5) the plaintiff suffered compensable injury
                     as a result of the misrepresentation.

Hoffman v. Stamper, 867 A.2d 276, 292 (Md. 2005).

        Defendants' contend the Amended Complaint comes up short on several of these elements,

beginning with the first. On that front, they argue it was not technically false for Slone to state, as

the Amended Complaint alleges, that C&S Aircraft "was a first tier subcontractor to perform the

grading and site excavation work" on the project and that Two Rivers "was C&S's sub-

subcontractor to perform certain excavation work and grading work." Am. CompI. ~ 79. Granted,

the way these statements are worded in the Amended Complaint leaves unclear whether Slone

affirmatively        asserted that C&S Aircraft would itself perform the work specified in its

subcontract.    II    This, it is now clear, would have been a false statement.          But Maryland law



  State Construction's response in opposition to the Consolidated Motion to Dismiss alleges that
 II
Slone and Two Rivers executives told the company in early September 2015 that C&S Aircraft
"would be supervising and performing in part the erosion control, earthwork and grading, and

                                                        29
recognizes the possibility that statements that are not literally false may nevertheless be fraudulent.

Most relevantly for present purposes, a defendant may be liable for fraud if he "conceals facts that

materially qualify affirmative representations."   Lubore v. RPM Assocs., Inc., 674 A.2d 547, 556

(Md. Ct. Spec. App. 1996). That appears to be the allegation here, where the Amended Complaint

asserts that Slone Vice President William Slone told State Construction that C&S Aircraft "was a

first tier contractor to perform" specified work, but did not clarify that C&S would not, in fact, be

performing any of that work itself. 12

        Defendants next turn to the third element of fraud: the requirement that the defendant made

the misrepresentation for the purpose of defrauding the plaintiff. State Construction, they argue,

"has not pleaded any facts to indicate that Slone and C&S entered into a subcontract agreement

with the intention of defrauding State or any other party." Mot. to Dismiss 20. Even if this were

true, it is beside the point. To plead a claim for fraud, State Construction does not need to trace

Slone's purported bad intentions to July 15,2015, the date on which Slone and C&S Aircraft

executed their subcontract.   What it must do, rather, is allege that Slone harbored such intentions

at the time of the misrepresentation.    State Construction has done this. Specifically, the Amended

Complaint alleges that William Slone made the misrepresentation on September 24, 2015, more

than two months after his company executed its subcontract with C&S Aircraft; that he did so with




surveying," Opp'n 30, but this assertion is not in the Amended Complaint and cannot be used to
defeat the motion, see Davis v. Cole, 999 F. Supp. 809, 813 (E.D. Va. 1998).
12 Generally, of course, a fraudulent misrepresentation    must refer to a "past or existing fact."
Fowler v. Benton, 185 A.2d 344, 349 (Md. 1962). This rule, though, is not without exception. If,
for instance, "the defendant possesses special information which enhances the credibility of a
statement of opinion or a prediction about future conduct or events, then the statement of prediction
can be considered a false representation." Paul Mark Sander & James K. Archibald, Pleading
Causes of Action in Maryland S 3.91 (5th ed. 2013) (citing cases). That would seem to be the case
here, as State Construction would have every reason to expect Slone, the prime contractor, to be
fully aware of the nature of its agreement with C&S Aircraft and of how it was to be performed.

                                                   30
the knowledge that his statement was false; and that he intended to induce State Construction

President Joaquim Mendez to sign an agreement that would not include the benefit of Miller Act

protection. See Am. Compl. ~ 79.

       Defendants     also    challenge    State     Construction's   contention    that   the   alleged

misrepresentation   caused it injury.     They argue that any damages the company might have

sustained "are contractual damages limited to contract remedies against Two Rivers."             Mot. to

Dismiss 19. To be sure, State Construction is seeking contract damages.            There is no reason,

though, why it should not have the opportunity to assert an alternative theory ofliability.       United

States ex rei. Tusco, Inc. v. Clark Constr. Grp., LLC, 235 F. Supp. 3d 745, 755 (D. Md. 2016). To

that end, State Construction has alleged that its executives relied on Slone's misrepresentation in

deciding to enter into a contract on suboptimal terms and that, because ofthose terms, the company

has had to fight to recover what it is due. This is a sufficient allegation of injury to overcome

Defendants' Rule 12(b)( 6) challenge.

        Finally, Defendants    argue the Amended Complaint does not satisfy the heightened

pleading standard for fraud claims. See Mot. to Dismiss 21. Rule 9(b) of the Federal Rules of

Civil Procedure requires a plaintiff alleging fraud to "state with particularity the circumstances

constituting fraud." Fed. R. Civ. P. 9(b). In cases brought under the False Claims Act, the Fourth

Circuit has stated that Rule 9(b) requires a plaintiff to, "at a minimum, describe the time, place,

and contents of the false representations,         as well as the identity of the person making the

misrepresentation and what he obtained thereby." United States ex rei. Nathan v. Takeda Pharm.

N. Am., Inc., 707 F.3d 451, 455-56 (4th Cir. 2013)(quoting       United States ex rei. Wilson v. Kellogg

Brown & Root, Inc. (KBR), 525 F.3d 370, 379 (4th Cir. 2008)); see Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999). "This minimum factual description is



                                                     31
'often referred to as the who, what, when, where, and how of the alleged fraud.'"     TopshelfMgmt.,

Inc. v. Campbell-Ewald Co., 117 F. Supp. 3d 722, 725 (M.D.N.C. 2015) (quoting KBR, 525 F.3d

at 379).

           Here, there is no dispute that the Amended Complaint specifies the who, what, and when

of the alleged fraud. It states that William Slone and Two Rivers President Stephen Allen made

fraudulent misrepresentations on September 24,2015, the day that State Construction entered into

its subcontract with Two Rivers. See Am. Compl. ~~ 24, 79. Those statements, specifically, were

"that C&S Aircraft Services, Inc. was a first tier subcontractor to perform the grading and site

excavation work on behalf of the prime contractor Slone Associates, Inc. on the Project ... and

that Two Rivers Site Development,           Inc. was C&S's sub-subcontractor       to perform certain

excavation work and grading work for the Project, including the installation of the underground

utility work."     ld. ~ 79. Defendants note, though, that the Amended Complaint does not state

where William Slone and Allen were when they made the misrepresentations.          See Mot. to Dismiss

21. And, relatedly, I note that it does not specify whether the misrepresentations were made orally

or in writing.

           These are oversights, to be sure. As a practical matter, though, I do not view them as fatal.

As the Fourth Circuit has explained, the heightened pleading standard under Rule 9(b) serves

several purposes. Most especially, it seeks to put the defendant on notice of its alleged misconduct

and to prevent plaintiffs from filing "frivolous suits ... 'in which all the facts are learned after

 discovery.'"    Takeda Pharm., 707 F.3d at 456 (quoting Harrison, 176 F.3d at 784). Here, State

 Construction has pleaded its claim with enough particularity to alleviate any concern that its suit

 is a mere fishing expedition.      Its Amended Complaint alleges that particular individuals made

 particular statements on a specified date, while the parties were wrapping up negotiations on State



                                                    32
Construction's    subcontract with Two Rivers.        State Construction should have no difficulty

amending the Amended Complaint to indicate where William Slone and Allen were when they

made the alleged misrepresentations and whether they made those misrepresentations       orally or in

writing.     Accordingly, I decline to dismiss the fraud claim against Slone, and I grant State

Construction leave to further amend the Amended Complaint for this limited purpose only~

                                                 b.

           The same analysis does not apply to C&S Aircraft.     The Amended Complaint does not

allege that anyone from C&S Aircraft made false representations on or before September 24, 2015

(or, for that matter, any misleading statements that might have imposed on the company a duty to

correct a misimpression).   In fact, the Amended Complaint states that the company "was not part"

of State Construction's negotiations with Slone and Two Rivers "or any other negotiations State

was involved in." Am. CampI. ~ 18. The response in opposition to the Consolidated Motion to

Dismiss further acknowledges that State Construction executives "never met or talked to" Charles

Adon Clark, who, along with his wife, was the sole shareholder of C&S Aircraft. Opp'n 31.

           State Construction notes that C&S Aircraft was a party to the Joint Check Agreement,

which labeled the former a "third tier subcontractor" and the latter the "first tier subcontractor."

See Opp'n 30-31. But the parties did not execute that agreement until October 16,2015. See Am.

CampI. ~ 81; Opp'n 31. That is nearly a month after State Construction made the allegedly fateful

decision to enter into its subcontract with Two Rivers under terms that, as William Slone and Allen

had already made clear, would not entitle State Construction to Miller Act protection.        See id.

~~ 24, 79. There is simply no way State Construction could have detrimentally relied on any

statements in the Joint Check Agreement in making that decision. Accordingly, the fraud claim




                                                 33
against C&S Aircraft must be dismissed.      And as this was the only claim asserted against C&S

Aircraft, the Clerk shall dismiss that company as a defendant in this action.

                                            CONCLUSION

        Defendants' Consolidated Motion to Dismiss will be granted in part and denied in part.

State Construction may proceed to seek relief under all of the challenged counts. The fraud claim

(Count V) survives, but only as to Slone and Two Rivers.        In proceeding on this claim, State

Construction may amend its Amended Complaint for the limited purpose of indicating where Slone

Vice President William Slone and Two Rivers President Stephen Allen were when they made the

alleged fraudulent misrepresentation     on September 24, 2015, and whether they made the

misrepresentation   orally or in writing.    No other revisions to the Amended Complaint are

authorized.   The fraud claim against C&S Aircraft is dismissed, as the Amended Complaint fails

to allege that that company made any false statements upon which State Construction could have

detrimentally relied.


        A separate order follows.




Date:   April 22, 2019
                                                              Paul W. Grimm
                                                              United States District Judge




                                                  34
